Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. Claims 1-20 are allowed.
Drawings
3.	The drawings filed on 4/27/2020 are acceptable for examination proceedings.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christine Orich (Reg. # 44987) on 4/30/21. 
The claims have been amended as follows: 
Referring to claim 20, Ln. 15, add the below at end of claim 20 (Ln. 15)
--; 
	providing, by the network, access to the first automated schedule by an energy management device at the first site--

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for indicating allowable subject matter for claim 1: 
The closest cited prior art Keil (US PG Pub: 2013/0184885) appears to teach the energy management service unit 130 comprises various energy management applications 230 that interface with the energy management platform 222 components in order to provide automated control of customer energy management devices, analysis of collected data, and behavioral learning algorithms that leverage the data analysis to tune the operation of the system (Para. [0088]);	
Stefanski (US PG Pub: 2015/0168003) appears to teach to enable a processor to generate a signature-based temperature model using data gleaned from a number of sources, including existing time-based temperature programs (i.e., temperature setpoint schedules) and various pieces of historical environment and/or occupants state information (i.e., model inputs) for use in generating the signature-based temperature model. For example, in certain embodiments, the processor may collect temperature setpoint schedules from one or more thermostats of one or more structures (Para. [0009]).
	Matsuoka (US PG Pub: 2014/0058567) appears to teach the method includes generating one or more input options on a schedule interface; selecting an HVAC schedule from one or more of a plurality of pre-existing HVAC schedules stored on the thermostat (Para. [0007]).
            None of the closest prior art either alone or in obvious combination disclose adjusting of calculated apparent value, and selecting, from a set of digital automated schedules stored in computer memory, a first automated schedule using the adjusted apparent temperature value, the 
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Claims 2-19 are allowed due to their direct/indirect dependency on claim 1.
6.	Claim 20 recites the same allowable limitation as claim 1. Hence claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116